Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2020

                                     No. 04-20-00478-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                              v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI03387
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER


        Appellees’ brief was due on December 10, 2020. See TEX. R. APP. P. 38.6(b). After the
due date, Appellees filed an unopposed motion to extend the brief due date to January 29, 2021,
due to circumstances related to COVID-19 restrictions.
       Appellees’ motion is GRANTED. Appellees’ brief is due on January 29, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court